
	

115 S1404 IS: Natural Gas Export Expansion Act
U.S. Senate
2017-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1404
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2017
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Natural Gas Act to  provide for expanded natural gas exports.
	
	
		1.Short title
 This Act may be cited as the Natural Gas Export Expansion Act.
		2.Natural gas exports
 (a)FindingCongress finds that expanding natural gas exports will lead to increased investment and development of domestic supplies of natural gas that will contribute to job growth and economic development.
 (b)Natural gas exportsSection 3(c) of the Natural Gas Act (15 U.S.C. 717b(c)) is amended— (1)by inserting or any other nation not excluded by this section after trade in natural gas;
 (2)by striking (c) For purposes and inserting the following:  (c)Expedited application and approval process (1)In generalFor purposes; and
 (3)by adding at the end the following:  (2)Exclusions (A)In generalAny nation subject to sanctions or trade restrictions imposed by the United States is excluded from expedited approval under paragraph (1).
 (B)Designation by President or CongressThe President or Congress may designate nations that may be excluded from expedited approval under paragraph (1) for reasons of national security.
 (3)Order not requiredNo order is required under subsection (a) to authorize the export or import of any natural gas to or from Canada or Mexico..
				
